Territory of Michigan Ss:
Be it remembered that on this fourth day of October in the year of our Lord one thousand eight hundred and twenty six, before the undersigned Clerk of the Su-
*453preme Court, personally appeared Jeremiah VR Ten Eyck as principal and acknowledges himself to owe unto the United States of America, the sum of one thousand Dollars lawful money also John Biddle and Oliver W Miller his sureties and acknowledge themselves and each of them to owe unto the said United States of America the sum of Five hundred dollars lawful money as aforesaid to be levied of their several goods and chatties lands tenements and hereditaments, upon condition that if the said Jeremiah V R Ten Eyck who is in Court by virtue of an Attachment for contempt, issued by the said Supreme Court against the said Jeremiah V R Ten Eyck shall be and appear before the said Court from day to day to abide such order as the Court may make in the premises and not depart therefrom without leave of Court,— then this recognizance to be null & void otherwise be & remain in full force and virtue.—
Taken and acknowledged
In open Court the day & year first above written—
John Winder
Clerk
Jer. V R Ten Eyck
John Biddle
O W Miller